

	

		II

		109th CONGRESS

		1st Session

		S. 1648

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 9, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend title 49, United States Code, to

		  improve the system for enhancing automobile fuel efficiency, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Automobile Fuel Efficiency

			 Improvements Act of 2005.

		2.Phased increases in

			 fuel economy standards

			(a)Passenger

			 automobiles

				(1)Minimum

			 standardsSection 32902(b) of

			 title 49, United States Code, is amended to read as follows:

					

						(b)Passenger

				automobilesExcept as

				otherwise provided under this section, the average fuel economy standard for

				passenger automobiles manufactured by a manufacturer in a model year—

							(1)after model year 1984 and before model year

				2008 shall be 25 miles per gallon;

							(2)after model year 2007 and before model year

				2011 shall be 28 miles per gallon;

							(3)after model year 2010 and before model year

				2014 shall be 32 miles per gallon;

							(4)after model year 2013 and before model year

				2017 shall be 36 miles per gallon; and

							(5)after model year 2016 shall be 40 miles per

				gallon.

							.

				(2)Higher

			 standards set by regulationSection 32902(c) of title 49, United States

			 Code, is amended—

					(A)by striking paragraph (2); and

					(B)in paragraph (1)—

						(i)by striking Subject to paragraph (2)

			 of this subsection, the and inserting The;

						(ii)by striking amending the

			 standard and inserting increasing the standard otherwise

			 applicable; and

						(iii)by striking Section 553 and

			 inserting the following:

							

								(2)Section

				553

								.

						(b)Non-Passenger

			 automobilesSection 32902(a)

			 of title 49, United States Code, is amended—

				(1)by striking At least 18 months

			 before each model year, and inserting the following:

					

						(1)The average fuel economy standard

				applicable for automobiles (except passenger automobiles) manufactured by a

				manufacturer in a model year—

							(A)after model year 1984 and before model year

				2008 shall be 17 miles per gallon;

							(B)after model year 2007 and before model year

				2011 shall be 19 miles per gallon;

							(C)after model year 2010 and before model year

				2014 shall be 21.5 miles per gallon;

							(D)after model year 2013 and before model year

				2017 shall be 24.5 miles per gallon; and

							(E)after model year 2016 shall be 27.5 miles

				per gallon, except as provided under paragraph (2).

							(2)At least 18 months before the beginning of

				each model year after model year 2017,

						;

				and

				(2)by adding at the end the following:

					

						(3)If the Secretary does not increase the

				average fuel economy standard applicable under paragraph (1)(E) or (2), or

				applicable to any class under paragraph (2), within 24 months after the latest

				increase in the standard applicable under paragraph (1)(E) or (2), the

				Secretary, not later than 90 days after the expiration of the 24-month period,

				shall submit to Congress a report containing an explanation of the reasons for

				not increasing the

				standard.

						.

				3.Increased

			 inclusiveness of definitions of automobile and passenger automobile

			(a)Automobile

				(1)In

			 generalSection 32901(a)(3)

			 of title 49, United States Code, is amended—

					(A)by striking 6,000 pounds

			 each place it appears and inserting 12,000 pounds; and

					(B)in subparagraph (B)—

						(i)by striking 10,000 pounds

			 and inserting 14,000 pounds; and

						(ii)in clause (ii), by striking an

			 average fuel economy standard and all that follows through

			 conservation or.

						(2)Special

			 ruleSection 32908(a)(1) of

			 such title is amended by striking 8,500 pounds and inserting

			 14,000 pounds.

				(b)Passenger

			 automobileSection

			 32901(a)(16) of title 49, United States Code, is amended to read as

			 follows:

				

					(16)passenger automobile—

						(A)means, except as provided in subparagraph

				(B), an automobile having a gross vehicle weight of 12,000 pounds or less that

				is designed to be used principally for the transportation of persons;

				but

						(B)does not include—

							(i)a vehicle that has a primary load carrying

				device or container attached;

							(ii)a vehicle that has a seating capacity of

				more than 12 persons;

							(iii)a vehicle that has a seating capacity of

				more than 9 persons behind the driver’s seat; or

							(iv)a vehicle that is equipped with a cargo

				area of at least 6 feet in interior length that does not extend beyond the

				frame of the vehicle and is an open area or is designed for use as an open area

				but is enclosed by a cap and is not readily accessible directly from the

				passenger

				compartment.

							.

			(c)ApplicabilityThe amendments made by this section shall

			 apply with respect to automobiles manufactured for model years beginning after

			 the date of enactment of this Act.

			4.Civil

			 penalties

			(a)Increased

			 penalty for violations of fuel economy standardsSection 32912(b) of title 49, United States

			 Code, is amended—

				(1)by inserting (1) before

			 Except as provided;

				(2)by striking $5 and inserting

			 the dollar amount applicable under paragraph (2);

				(3)by redesignating paragraphs (1), (2), and

			 (3) as subparagraphs (A), (B), and (C), respectively; and

				(4)by adding at the end the following:

					

						(2)(A)The dollar amount referred to in paragraph

				(1) is $10, as increased from time to time under subparagraph (B).

							(B)Effective on October 1 of each year, the

				dollar amount applicable under subparagraph (A) shall be increased by the

				percentage (rounded to the nearest one-tenth of one percent) by which the price

				index for July of such year exceeds the price index for July of the preceding

				year. The amount calculated under the preceding sentence shall be rounded to

				the nearest $0.10.

							(C)In this paragraph, the term price

				index means the Consumer Price Index for all-urban consumers published

				monthly by the Department of

				Labor.

							.

				(b)Conforming

			 amendmentSection 32912(c)(1)

			 of title 49, United States Code, is amended—

				(1)by striking subparagraph (B); and

				(2)by redesignating subparagraphs (C) and (D)

			 as subparagraphs (B) and (C), respectively.

				(c)ApplicabilityThe amendments made by subsection (a) shall

			 apply with respect to automobiles manufactured for model years beginning after

			 the date of enactment of this Act.

			5.Accurate fuel economy

			 testing

			(a)Biennial report

			 on testing quality

				(1)Requirement for

			 report

					(A)In

			 generalChapter 329 of title

			 49, United States Code, is amended by adding at the end the following:

						

							32920.Biennial report on

				testing quality

								(a)Requirement for

				reportNot later than October

				1 of each odd-numbered year, the Secretary of Transportation shall submit to

				Congress a report on the quality of the testing for determining automobile fuel

				economy under this chapter for all currently available technologies for

				automobiles.

								(b)Content of

				reportThe report shall

				include the following information:

									(1)An assessment of the accuracy of the fuel

				economy determined for automobiles in relation to actual highway and road

				vehicle fuel economy.

									(2)A discussion of changes in testing

				methodology that are planned to be made, together with an assessment of the

				effects that such changes are expected to have on the accuracy of the measures

				of automobile fuel economy resulting from the use of the testing methodology as

				changed.

									(c)Consultation

				requirementThe Secretary of

				Transportation and the Administrator of the Environmental Protection Agency

				shall consult on the preparation of the biennial report under this

				section.

								.

					(B)Clerical

			 amendmentThe table of

			 sections at the beginning of chapter 329 of title 49, United States Code, is

			 amended by adding at the end the following new item:

						

							

								32920. Biennial report on

				testing

				quality.

							

							.

					(2)First

			 reportThe first report under

			 section 32920 of title 49, United States Code, as added by paragraph (1), shall

			 be submitted to Congress in 2007.

				(b)Improvement of

			 process for measuring fuel economy

				(1)Study

					(A)Requirement for

			 studyThe Secretary of

			 Transportation shall provide for the John A. Volpe National Transportation

			 Systems Center to carry out a study—

						(i)to determine what practicable automobile

			 fuel economy testing process provides the most accurate measures of actual

			 automobile fuel economy in highway use, in urban use, and in combined highway

			 and in urban use; and

						(ii)to compare the average automobile fuel

			 economy ratings calculated under the testing process determined under clause

			 (i) for each category of automobile use described in that clause with the

			 corresponding automobile fuel economy ratings calculated under the testing

			 process in use under chapter 329 of title 49, United States Code, on the date

			 of enactment of this Act.

						(B)ReportNot later than 2 years after the date of

			 enactment of this Act, the Secretary shall submit to Congress a report on the

			 results of the study under subparagraph (A), which shall include—

						(i)the determination and comparisons made

			 under subparagraph (A); and

						(ii)an estimate of the average adjustment to

			 automobile fuel economy ratings calculated under the testing process used for

			 the purposes of chapter 329 of title 49, United States Code, as of the date of

			 enactment of this Act that is needed to conform those ratings closely to the

			 automobile fuel economy ratings calculated under the testing process determined

			 most accurate under subparagraph (A)(i).

						(2)Testing

			 procedure revision

					(A)Requirement for

			 revised procedureNot later

			 than 180 days after the date on which the report required under paragraph

			 (1)(B) is submitted to Congress, the Secretary of Transportation shall

			 prescribe, by regulation—

						(i)a revised testing procedure for accurately

			 measuring the actual automobile fuel economy of each model of automobile;

			 and

						(ii)a requirement that the revised testing

			 procedure be applied for the purposes of chapter 329 of title 49, United States

			 Code, to determine the average fuel economy of the automobiles manufactured in

			 model years after model year 2008.

						(B)Model for

			 revised procedureThe testing

			 procedure prescribed under subparagraph (A) shall be based on the testing

			 process identified in the report required under paragraph (1)(B) as providing

			 the most accurate measures of actual automobile fuel economy.

					(3)Comparable

			 adjustment in average fuel economy standards

					(A)Requirement for

			 adjustmentFor automobiles

			 manufactured in model years after model year 2008, the Secretary of

			 Transportation shall amend each average fuel economy standard prescribed under

			 section 32902 of title 49, United States Code, to take into account improved

			 accuracy in the calculation of automobile fuel economy that results from use of

			 the revised testing procedure applied as required under paragraph (2).

					(B)ConditionThe Secretary shall ensure that each

			 average fuel economy standard applied as amended under subparagraph (A) is at

			 least as stringent as the corresponding average fuel economy standard that the

			 Secretary would have applied under section 32902 of title 49, United States

			 Code, if the fuel economy testing procedure had not been revised as required

			 under paragraph (2).

					6.Standards for

			 executive agency automobilesSection 32917 of title 49, United States

			 Code, is amended—

			(1)in subsection (b)—

				(A)by amending paragraph (1) to read as

			 follows:

					

						(1)The President shall prescribe regulations

				that require automobiles leased for at least 60 consecutive days or bought by

				executive agencies in a fiscal year to achieve—

							(A)in

				the case of non-passenger automobiles, a fleet average fuel economy for that

				year of at least the average fuel economy standard applicable under section

				32902(a) of this title for the model year that includes January 1 of that

				fiscal year; and

							(B)in

				the case of passenger automobiles, a fleet average fuel economy for that year

				of at least the average fuel economy standard applicable under subsection (b)

				or (c) of section 32902 of this title for such model

				year.

							;

				(B)in paragraph (2)—

					(i)by striking Fleet average fuel

			 economy is— and inserting For the purposes of paragraph (1), the

			 fleet average fuel economy of non-passenger or passenger automobiles in a

			 fiscal year is—;

					(ii)in subparagraph (A), by striking

			 passenger automobiles leased for at least 60 consecutive days or bought

			 by executive agencies in a and inserting the non-passenger

			 automobiles or passenger automobiles, respectively, that are leased for at

			 least 60 consecutive days or bought by executive agencies in such;

			 and

					(iii)in subparagraph (B), by inserting

			 such after the number of; and

					(2)by adding at the end the following:

				

					(c)Minimum number

				of exceptionally Fuel-Efficient vehiclesThe President shall prescribe regulations

				that require that—

						(1)at least 20 percent of the passenger

				automobiles leased for at least 60 consecutive days or bought by executive

				agencies in a fiscal year have a vehicle fuel economy rating that is at least 5

				miles per gallon higher than the average fuel economy standard applicable to

				the automobile under subsection (b) or (c) of section 32902 of this title for

				the model year that includes January 1 of that fiscal year; and

						(2)beginning in fiscal year 2011, at least

				10,000 vehicles in the fleet of automobiles used by executive agencies in a

				fiscal year have a vehicle fuel economy that is at least 5 miles per gallon

				higher than the average fuel economy standards applicable to such automobiles

				under section 32902 of this title for the model year that includes January 1 of

				that fiscal

				year.

						.

			

